DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application.  Claims 3, 4, and 11-20 are withdrawn. Claims 1, 2, and 5-10 are currently under examination.   

Priority
This is US Application No. 16/580,644 filed on 09/24/2019 and claims benefit of US Provisional Application No. 62/735,230 filed on 09/24/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-10) and species (cordycepin as MAPT activator) in the reply filed on 04/12/2021 is acknowledged.  Claims 3, 4, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2021. Thus, claims 1, 2, and 5-10 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/11/2020 has been considered.

Claim Objections
Claim 6 is objected to because of the following informalities: In claim 6, change the incorrect recitation “one or a combination of” to “one or more analyses selected from”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating or relieving a subject having low grade glioma, does not reasonably provide enablement for treating a subject having low grade glioma. The term “treating” is defined as “the administration of a drug to a subject with the purpose of preventing, curing, healing, alleviating, relieving, altering, remedying, ameliorating, improving, stabilizing or affecting a disease or disorder” and “the term "preventing" a disorder or unwanted physiological event in a subject refers specifically to the prevention of the occurrence of symptoms and/or their underlying cause" in the specification (p. 11/59, lines 7-17). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2 and 5-10 depend from claim 1.
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the 
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating a subject having low grade glioma (LGG), comprising: obtaining a biological sample derived from the subject having LGG; quantifying an expression level of one or more biomarkers that are associated with overall survival in low grade glioma (LGG) in the biological sample derived from the subject relative to a reference control, wherein the biomarker comprises one or more of MAPT, CASP9, and UQCRC2; determining the subject as having a shorter overall survival if the expression level of one or more of the biomarkers MAPT, CASP9, and UQCRC2 is lower in the biological sample derived from the subject compared to the reference control; and administering to the subject a therapeutically effective amount of an activator of MAPT, an activator of CASP9, an activator of UQCRC2, or a combination thereof (claim 1).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention and/or curing of a subject having low grade glioma using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent or cure a subject having low grade glioma. Yoon et al. (Int. J. Mol. Sci. 19:3027, 2018) disclosed that among various herbal compounds, Cordyceps is emerging as one of the herbals in cancer therapies due to its anticancer properties. Cordyceps contains cordycepin as a major component. Cordycepin is one of the 
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing or curing a subject having low grade glioma as recited in the claim. The exemplary embodiments of the Specification merely present in Example 1: MAPT (Tau) Expression is a Biomarker for an Increased Rate of Survival for Low-Grade Glioma (page 33/59 to 42/59).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive or curative measure can be achieved after applying the method comprising administering cordycepin. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent or to cure a subject having low grade glioma.  Because this research would have to be exhaustive, and 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 6, 9, and 10 depend from claim 1.
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap Claims 1, 5, 7, and 8 recite “biological sample derived from the subject”, “reference control”, “biopsy tissue”, and/or “reference population”. These terms were not specifically defined or limited. The “reference control” encompasses or overlaps with “biological sample derived from the subject (which encompasses noncancerous samples, cell lines, lymphocytes, or skin cells)” and “biopsy tissue (which encompasses noncancerous tissue)”.  Also, the “reference control” and “reference population” vary depending on the selection. Thus, the metes and bounds of the above recitations cannot be determined. To advance the prosecution, the “biological sample derived from the subject”, “reference control”, “biopsy tissue”, and “a reference population” are interpreted as “glioma tumor sample from the subject”, “noncancerous control or expression level at the highest quintile (20%) of the biomarker from a population of low grade glioma patient samples in the cancer genome atlas (TCGA)”, “tumor biopsy”, and “a population of low grade glioma patient samples in the cancer genome atlas (TCGA)”, respectively.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 7 recites “the reference control is the expression level of the appropriate biomarker for the lowest quintile (20%) of the biomarker levels”, which is confusing because it is not clear how the lowest quintile (20%) in the reference control achieves the recitation “the biomarkers MAPT, CASP9, and UQCRC2 is lower in the biological sample derived from the subject compared to the reference control” in preceding claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hueng et al. (Journal of Nutritional Biochemistry 41:109–116, 2017, hereinafter referred to as Hueng ‘2017) in view of Kawaguchi et al. (INTERNATIONAL JOURNAL OF ONCOLOGY 40:721-730, 2012, hereinafter referred to as Kawaguchi ‘2012).
Claim interpretation: The recitation “determining the subject as having a shorter overall survival if the expression level of one or more of the biomarkers MAPT, CASP9, and UQCRC2 is lower in the glioma tumor sample compared to the noncancerous control or expression level at the highest quintile (20%) of the biomarker from a population of low grade glioma patient samples in the cancer genome atlas (TCGA)” is a mental step or a decision step, not an active step.
With regard to structural limitations “a method comprising: obtaining a glioma tumor sample (or brain tumor tissue or cells) from the subject having low grade glioma; quantifying an expression level of one or more biomarkers that are associated with overall survival in low grade glioma in the glioma tumor sample relative to a noncancerous control or expression level at the highest quintile (20%) of the biomarker from a population of low grade glioma patient samples in the cancer genome atlas (TCGA), wherein the biomarker comprises MAPT (elected); and administering to the subject a therapeutically effective amount of an activator of MAPT (or cordycepin, elected)” (claims 1, 2, ,5, and 10):
Hueng ‘2017 disclosed an in vivo orthotopic xenograft:  A total of 5×105 U87MGLuc2 glioblastoma cells were intracranially inoculated into the brains of 4 athymic nude mice. Gliomas were grown in vivo for 2 weeks and then the mice were euthanized. The anticancer ability of cordycepin was investigated in vivo. The results showed that the tumor size was reduced in the cordycepin treatment groups (Fig. 6A) without affecting body weight: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Cordycepin also reduced tumor growth, as observed by H&E staining (Fig. 6B) (page 111, right col., Cordycepin (3'-deoxyadenosine) inhibits migration through lysosomal degradation of focal adhesion proteins. The cordycepin-induced reduction in brain tumor size in vivo may result from antiproliferative or apoptotic effect. Cordyceps militaris and mycelial fermentation cause cell cycle arrest by the regulation of p53 and p21 and induce apoptosis by caspase cascades in human glioblastoma cells. Moreover, cordycepin causes apoptosis through the adenosine 2A receptor-p53-caspase-7 pathway in rat C6 glioma cells (page 112, right col., para. 2; page 116, left col. para. 5).
Hueng ‘2017 did not explicitly disclose the limitations “low grade glioma (encompassing Grade II)” and “quantifying an expression level of MAPT (elected) in the glioma tumor sample relative to a noncancerous control or expression level at the highest quintile (20%) of the biomarker from a population of low grade glioma patient samples in the cancer genome atlas (TCGA)”, “the quantifying is carried out by one or a combination of Polymerase Chain Reaction, Real Time-Polymerase Chain Reaction, Real Time Reverse Transcriptase-Polymerase Chain Reaction, Real-time quantitative RT-PCR, and probe array”, “further comprising administering an appropriate LGG therapy to the subject based on the prediction of the subject as having an overall survival of 59 months or less”, required by claims 1, 2, and 6-9.
Kawaguchi ‘2012 disclosed that fifty non-treated glioma specimens [five astrocytoma (grade II), seven anaplastic astrocytoma, six anaplastic oligoastrocytoma or oligodendroglioma (grade III), and 32 glioblastoma (grade IV), corresponding to the WHO criteria] were obtained from patients who underwent surgical resection. The median survival time with grade II was 57 months, grade III 29.5 months, and Grade IV 13.5 months, respectively. Table 1 shows the list of 82 genes with the obtained variable importance (VI), including Microtubule-associated protein tau (MAPT) at top 44 variable importance and also associated with patients’ survival. Survival analysis using the selected gene classifiers in independent data sets: The 82-genes also significantly predicted patients’ survival using the TCGA (n= 347) data set (page 722, right col., para. 5; page 723, left col. para. 1; right col., para. 4; page 727, Table II). Six micrograms of RNA were processed for hybridization on the GeneChip Human Genome U133 Plus 2.0 Expression arrays. Quantitative PCR (QPCR) was performed on a StepOne Real-Time PCR Systems (Applied Biosystems, Tokyo, Japan) using the TaqMan Universal PCR Master Mix (Applied Biosystems) according to the manufacturer's protocol. The TaqMan Gene Expression Assay Mix contained primers and TaqMan probes: Hs99999905-m1 (GAPDH), Hs00933163-m1 (PIK3R1), Hs00934330-m1 (SERPING1), and Hs00162558-m1 (TAGLN) from Applied Biosystems. Total RNA (5 μg) was subjected to reverse-transcription into cDNA using Super-Script II (Invitrogen, Tokyo, Japan). For grade II astrocytoma, after surgical resection of the tumor, patients had standard dose of 60 Gy radiation therapy to the tumor with a 2-cm margin at initiation and chemotherapy with temozolomide at recurrence (page 722, left col. para. 2 and 3; page 723, left col., para. 1). Focal adhesion and leukocyte trans-endothelial migration were characteristics of malignant glioma by GSEA analysis (page 729, left col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the glioblastoma (grade IV) as taught by Hueng ‘2017 with Grade II glioma in view of Kawaguchi ‘2012; and to combine the cordycepin treatment as taught by Hueng ‘2017 with quantifying expression level of MAPT survival-predicative biomarker relative to noncancerous control or quartile of TCGA database in view of Kawaguchi ‘2012 to correlate cordycepin treatment response with MAPT level. One would have been motivated to do so because (a) Hueng ‘2017 teaches that glioblastoma tumor size was reduced by cordycepin. Cordycepin (3'-deoxyadenosine) inhibits migration through lysosomal degradation of focal adhesion proteins. The cordycepin-induced reduction in brain tumor size in vivo may also result from antiproliferative or apoptotic effect, and (b) Kawaguchi ‘2012 teaches that 82-genes, including Microtubule-associated protein tau (MAPT, at top 44 variable importance) in associating with patients’ survival, also significantly predicted patients’ survival using the Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623